DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation (BRI) of “a memory” as recited in line three of claim 8 includes transitory forms of memory.  Because the BRI of the claims covered both subject matter that falls within a statutory category, as well as subject matter that does not, the claims as a whole are not to a statutory category and thus fail the first criterion for eligibility.  Applicant may overcome this rejection by reciting non-transitory memory, thus limiting the BRI of the claims to only eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, Applicant recites “the controller” in line 5 of the claim as amended.  There is not proper antecedent basis for this limitation after being converted to an independent claim.  Applicant must amend the claim to recite “a controller” such that the limitation is properly recited.  Claims 16-20 depend from claim 15 and are therefore rejected for at least the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0289266 (“Wortmann”).
Regarding claim 1, Wortmann discloses:
A method comprising: 
determining, using one or more sensor signals, dynamic state information for a tower of a wind turbine during power production, wherein the dynamic state information comprises a tower frequency (para. [0042]; acceleration sensor 11 detects lateral accelerations of the tower and is used to determine tower oscillation); 
determining at least one control loop gain value using the tower frequency (paras. [0052-54]; “the amplification factor … is thereby dependent on the … tower frequency”); and 
generating, using the at least one control loop gain value, one or more control signals for controlling a rotational speed of a rotor of the wind turbine (paras. [0059-63]; blade angles TPD1-3 are determined based on, in part, the amplification factor).
Regarding claim 2, Wortmann discloses the limitations as set forth in claim 1 and further discloses: 
wherein generating the one or more control signals comprises: 
generating a pitch reference signal to control a pitch of one or more rotor blades of the wind turbine (paras. [0059-63]; blade angles TPD1-3 are determined based on, in part, the amplification factor).
Regarding claim 3, Wortmann discloses the limitations as set forth in claim 2 and further discloses:
wherein determining the dynamic state information for the tower comprises:
is “velocity information”) and position information corresponding to a reference location of the tower,
	wherein the tower frequency depends from the at least one of the velocity information (paras. [0042-43]) and the position information, and
wherein generating the pitch reference signal comprises applying the at least one control loop gain value to the determined at least one of the velocity information (paras. [0059-63]; pitch signals TPD are based on the excitation variable SE multiplied by the amplification factor; excitation variable SE is based, at least in part, on the velocity information) and the position information.
Regarding claim 7, Wortmann discloses the limitations as set forth in claim 1 and further discloses:
wherein generating the pitch reference signal comprises: 
generating a first pitch reference signal corresponding to a commanded power production of the wind turbine (inherent to the reference; as the disclosed method is performed during operation of the wind turbine, there must inherently be a first pitch reference signal corresponding to a commanded power output); 
generating a pitch reference offset signal using the dynamic state information (when oscillations are detected, the method operates to generate “an offset” amount for the pitch angles of each blade, see paras. [0042-63]); and 

Regarding claims 15-17, Applicant recites “[a] wind turbine comprising: a tower; a rotor disposed on the tower; one or more sensors configured to generate one or more sensor signals; and [a] controller coupled to the one or more sensors and configured to perform an operation comprising:” the steps of the method according to claims 1-3.  Wortmann discloses a wind turbine (title, abstract) having a tower (T, abstract), a rotor (abstract) disposed on the tower (see FIG 3), one or more sensors configured to generate sensor signals (e.g., para. [0042]), and a controller (implicit) configured to perform the method of claims 1-3 (see above).  As such, the rejection of claims 1-3 applies, mutatis mutandis, to claims 15-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortmann.
Claims 8-10 and 14 recite a controller for a wind turbine, the controller being configured to implement the method of claims 1-3 and 7.  Wortmann does not explicitly disclose the mutatis mutandis, to claims 8-10 and 14.
Allowable Subject Matter
Claims 4-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, the prior art of record does not teach or disclose determining both velocity and position information and applying a first gain to the velocity and a second gain to the position information.  As such, claims 4, 11, and 18 are considered to contain allowable subject matter.  Claims 5, 6, 12, 13, 19, and 20 depend from one of claims 4, 11, or 18 and, thus, also contain allowable subject matter by virtue of dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those documents cited, but not relied upon in the rejection above, generally relate to the control of wind turbine blade pitch based at least in part on vibrations and/or frequency of the wind turbine tower.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832